DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Nooma Bio, Inc. application filed with the Office on 4 December 2020.

Claims 1-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 23 April 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: method 700, mentioned at least at [00137].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 280.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 depends to claim 4, and recites “the second nanopore”.  However, claim 4 recites a second nanopore in the alternative, and therefore it is not a positively recited requirement.  Therefore, the usage of the term “the second nanopore” in claim 5 lacks antecedent basis.

Claim 7 recites the limitation "the third portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites “a second channel” in the third indention and eighth indention, however, it is unclear if these recitation of a second channel are different than the initial reference to “a second channel” in the first indention of claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Aguilar, et al. (US 2015/0283514 A1; hereinafter, “Aguilar”).

Regarding claim 1, Aguilar discloses a method for processing a sample comprising a subset of target polynucleotides (i.e., good DNA) and a subset of non-target polynucleotides (i.e., mutated DNA), wherein processing comprises one or more of sorting and characterizing the sample (Fig 13, abstract, [0131], “... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... "), the method comprising:
receiving a target polynucleotide (i.e., DNA) of the subset of target polynucleotides, at a first channel (one of "Large microchannels" of "DNA input" in Fig 13) of a nanopore device ("nanopore" as labeled in Fig 13) (Fig 13, [0093]);
translocating the target polynucleotide (i.e., good DNA) into a first nanopore coupled to the first channel, upon application of a control voltage across the first nanopore by a control circuit of the first nanopore (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the microchannel of one substrate to the microchannel of another substrate through a single nanopore ... ");
generating a target signal from the target polynucleotide upon translocating the target polynucleotide into the first nanopore and applying a sensing voltage across the first nanopore by a sensing circuit of the first nanopore (Fig 13, [0126], " ... Application of a voltage bias ... across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... ");
detecting a signature characteristic (i.e., correct or mutated sequence) of the target polynucleotide (DNA) from the target signal (Fig 13, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... "); and
based upon the signature, translocating the target polynucleotide into a second region ("Selection side" in Fig 13) of the nanopore device (Fig 13, [0061], " ... sorting the single molecule after translocation of the single molecule through the single nanopore ... ",  [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ...").

Regarding claim 2, Aguilar discloses the subject matter of claim 1, as described above, further comprising:
receiving a non-target polynucleotide (i.e., mutated DNA) of the subset of non-target polynucleotides, at the first channel of a nanopore device (Fig 13, abstract, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... "); translocating the non-target polynucleotide (i.e., mutated DNA) into the first nanopore coupled to the first channel, upon application of a control voltage across the first nanopore by a control circuit of the first nanopore (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the microchannel of one substrate to the microchannel of another substrate through a single nanopore ... ");
generating a non-target signal (i.e., measured signal associated with mutated DNA) from the non-target polynucleotide upon translocating the non-target polynucleotide into the first nanopore and applying the sensing voltage across the first nanopore by the sensing circuit of the first nanopore (Fig 13, [0126], " ... Application of a voltage bias across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... "); and
based upon the non-target signal, translocating the non-target polynucleotide into a discard region ("Waste side" in Fig 13) of the nanopore device (Fig 13, [0061], "... sorting the single molecule after translocation of the single molecule through the single nanopore ... ", [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ...").

Regarding claim 8, Aguilar discloses the subject matter of claim 1, as described above, wherein the signature of the target polynucleotide is representative of one or more of: a length of the polynucleotide, a sequence of a region of the polynucleotide, and a structure of the polynucleotide (Fig 13, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... ", note: the "signature" is deemed to correspond to the sequence of DNA which is determined to be good or mutated as taught in [0131]).

Regarding claim 11, Aguilar discloses the subject matter of claim 1, as described above, further comprising identifying features ("structure and composition of a molecule" in [0126]) of the target polynucleotide (DNA) associated with the signature, wherein identifying features comprises:
for an initial oscillation of the control voltage, detecting a first change in ionic current across the first nanopore corresponding to motion of a first region of the target polynucleotide; and
for a subsequent oscillation of the control voltage ("applied voltage is reversed repeatedly" in [0175]), detecting a second change in ionic current (implicit to "multiple measurements" in [0175]) across the first nanopore corresponding to motion of a second region of the target polynucleotide (Fig 13, [0126], " ... Application of a voltage bias across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... ", [0175], " ... This applied voltage is reversed repeatedly, typically within 250 μs of the previous translocation, in order to perform multiple measurements with large recapture probabilities ... ").

Regarding claim 13, Aguilar discloses the subject matter of claim 1, as described above, wherein material comprising the target polynucleotide comprises a polynucleotide-protein complex ([0065], " ... the methods further comprise contacting the plurality of DNA molecules with a protein or small molecule prior to adding the plurality of DNA molecules to the device ... ").

Regarding claim 19, Aguilar discloses a method for sorting material of a sample comprising a subset of target material (i.e., good DNA) and a subset of non-target material (i.e., mutated DNA) (Fig 13, abstract, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... "), the method comprising:
receiving the sample (i.e., DNA) into a first channel (one of "Large microchannels" of "DNA input" in Fig 13) of a nanopore device ("nanopore" as labeled in Fig 13) (Fig 13, [0093]);
translocating each of the subset of target material (i.e., good DNA) and the subset of non-target material (i.e., mutated DNA) into a first nanopore coupled to the first channel, upon application of a first voltage across the first nanopore by a control circuit of the first nanopore (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the microchannel of one substrate to the microchannel of another substrate through a single nanopore ... ");
generating a set of signals (measurement signals indicative of DNA structure and composition) upon application of a sensing voltage across the first nanopore by a sensing circuit of the first nanopore (Fig 13, [0126], " … Application of a voltage bias across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... ");
detecting, from the set of signals, a first subset of signatures (i.e., good DNA sequence) characteristic of the subset of target material and a second subset of signatures (i.e., mutated DNA sequence) characteristic of the subset of non-target material (Fig 13, [0131], "two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... ");
translocating the subset of target material into a second region ("Selection side" in Fig 13) of the nanopore device in response to detection of the first subset of signatures (Fig 13, [0061], " ... sorting the single molecule after translocation of the single molecule through the single nanopore ... ", [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ..."); and
transmitting the subset of non-target material into a discard region ("Waste side" in Fig 13) of the nanopore device in response to detection of the second subset of signatures (Fig 13, [0061], " ... sorting the single molecule after translocation of the single molecule through the single nanopore ... ",  [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ... ").

Regarding claim 20, Aguilar discloses the subject matter of claim 19, as described above, wherein the first subset of signatures and the second subset of signatures are associated with one or more of: a barcode sequence, a range in polynucleotide length, a polynucleotide sequence, and a polynucleotide structure (Fig 13, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... ", note: the "signature" is deemed to correspond to the sequence of DNA which is determined to be good or mutated as taught in [0131]).

Regarding claim 21, Aguilar discloses a system for sorting material of a sample comprising a subset of target material (good DNA) and a subset of non-target material (mutated DNA) (Fig 13, abstract, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... "), the system comprising:
a first channel, a second channel, and a common chamber (Fig 13, [0093], note: as indicated in Fig 13, the "Selection side" microchannel is deemed to correspond to the second channel, the "Waste side" microchannel is deemed to correspond to the first channel, and the "DNA Input" microchannel is deemed to correspond to a common chamber since it stores presorted DNA with both good and muted DNA);
a first nanopore (illustrated in Fig 13) providing communication between the first channel ("Waste side" microchannel) and the common chamber ("DNA Input"), wherein the first nanopore comprises a first sensing circuit (implicit to receive "measurable signal" in [0126]) and a first control circuit (implicit to apply "voltage bias" in [0059] and [0126]) (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the microchannel of one substrate to the microchannel of another substrate through a single nanopore ... ", [0126], " … Application of a voltage bias across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... ");
the second channel ("Selection side" microchannel) providing fluid communication between the common chamber ("DNA Input") and the second channel ("Selection side" microchannel); and
a processor ("Computer with Labview control" in Fig 13) comprising a non-transitory computer-readable medium comprising instructions stored thereon, that when executed by the processor perform the steps of:
translocating each of the subset of target material (i.e., good DNA) and the subset of non-target material (i.e., mutated DNA) into the first nanopore, upon application of a first voltage across the first nanopore by the first control circuit (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the micro channel of one substrate to the microchannel of another substrate through a single nanopore ... ");
generating a set of signals (measurement signals indicative of DNA structure and composition) upon application of a sensing voltage across the first nanopore by the sensing circuit (Fig 13, [0126], " ... Application of a voltage bias across the membrane of the device drives an ionic current through the nanopore, and a measurable signal indicative of the structure and composition of a molecule is obtained as the molecule passes through the nanopore ... ");
detecting, from the set of signals, a first subset of signatures (i.e., good DNA sequence) characteristic of the subset of target material and a second subset of signatures (i.e., mutated DNA sequence) characteristic of the subset of non-target material (Fig 13, [0131], “ ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... ");
translocating the subset of target material into a second channel ("Selection side" microchannel in Fig 13) of the nanopore device in response to detection of the first subset of signatures (Fig 13, [0061], “ ... sorting the single molecule after translocation of the single molecule through the single nanopore ... ", [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ..."); and
transmitting the subset of non-target material into a discard region ("Waste side" in Fig 13) of the nanopore device in response to detection of the second subset of signatures (Fig 13,  [0061], " ... sorting the single molecule after translocation of the single molecule through the single nanopore ... ", [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ... ").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent to Timp, et al. (US 8,748,091 B2; hereinafter, “Timp”).

Regarding claim 3, Aguilar discloses the subject matter of claim 2, as described above, wherein the polynucleotide moves between the first and second channel, as determined by the sorting operation, based on a bias voltage (Fig 13, [0059], " ... applying an ionic current (or a voltage bias) across the membrane, thereby providing for translocation of a single molecule of the plurality of molecules from the microchannel of one substrate to the microchannel of another substrate through a single nanopore ... ").
Aguilar fails to specify wherein the sensing voltage is a constant voltage and wherein the control voltage is a dynamic voltage governing motion of the polynucleotide between the first channel and the second channel of the nanopore device.
Timp is also related to movement of a polynucleotide through a nanopassage (abstract) and suggests wherein a sensing voltage is a constant voltage (bias voltage in Fig 1, stages (c), (e), and (g)) and wherein a control voltage (bias voltage in Fig 1, stages (d) and (f)) is a dynamic voltage governing motion of a polynucleotide through the nanopassage (Fig 1, col 9, In 45-64 ).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the method of Aguilar so that the sensing voltage is a constant voltage and wherein the control voltage is a dynamic voltage governing motion of the polynucleotide between the first channel and the second channel of the nanopore device to facilitate sequencing of the polynucleotide as suggested by Timp (abstract).

Claims 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent to Dunbar, et al. (US 9,863,912 B2; hereinafter, “Dunbar”).

Regarding claim 4, Aguilar discloses the subject matter of claim 1, as described above.
Aguilar fails to disclose wherein the second region of the nanopore device comprises one of a) a second channel coupled to a second nanopore of the nanopore device and b) a common chamber in fluid communication with the first channel and the second channel.
Dunbar is also related to a nanopore device for processing polynucleotides (abstract) and suggests a second region of a first nanopore (111) includes a second channel (Chamber B) coupled to a second nanopore (112) of a nanopore device (Fig 1, col 5, In 47-57).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the second region of the nanopore device of Aguilar to comprise a second channel coupled to a second nanopore of the nanopore device since a dual nanopore design facilitates independent adjustment of voltages that helps regulate movement of polynucleotides through the nanopores as explained by Dunbar (at col 6, In 65-col 7, In 25).

Regarding claim 5, Aguilar in view of Dunbar discloses the subject matter of claim 4, as described above, wherein the second region of the nanopore device comprises the second channel (Chamber Bin Fig 1 of Dunbar) coupled to the second nanopore (112 in Fig 1 of Dunbar)) of the nanopore device wherein the second nanopore (112 in Fig 1 of Dunbar) is positioned less than or equal to 5 micrometers from the first nanopore (111 in Fig 1 of Dunbar) (Dunbar, Fig 1 illustrates a separation of 10-500nm between the nanopores 111, 112).

Regarding claim 6, Aguilar discloses the subject matter of claim 2, as described above.
Aguilar fails to disclose wherein the discard region of the nanopore device comprises one of a) a second channel coupled to a second nanopore of the nanopore device and b) a common chamber in fluid communication with the first channel and the second channel.
Dunbar is also related to a nanopore device for processing polynucleotides (abstract) and suggests a second region of a first nanopore (111) includes a second channel (Chamber B) coupled to a second nanopore (112) of a nanopore device (Fig 1, col 5, In 47-57).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the discard region of the nanopore device of Aguilar to comprise a second channel coupled to a second nanopore of the nanopore device since a dual nanopore design facilitates independent adjustment of voltages that helps regulate movement of polynucleotides through the nanopores as explained by Dunbar (at Col 6, In 65-Col 7, In 25).

Regarding claim 23, Aguilar discloses the subject matter of claim 21, as described above, and discloses using a voltage control subsystem implementing a direct current-biased alternating current signal source ([0175], " ... a low (~300-500 mV) voltage is applied between the input (a) and ground (b). This applied voltage is reversed repeatedly, typically within 250 us of the previous translocation, in order to perform multiple measurements with large recapture probabilities ... ").
Aguilar fails to disclose the voltage control subsystem in communication with at least one of the first nanopore and a second nanopore, wherein the first nanopore is positioned less than or equal to 5 micrometers from the second nanopore, and wherein the voltage control subsystem implementing a direct current-biased alternating current signal source.
Dunbar is also related to a nanopore device for processing polynucleotides (abstract) and suggests a voltage control subsystem in communication with at least one of a nanopore (111) and a second nanopore (112), wherein the first nanopore (111) is positioned less than or equal to 5 micrometers (10-500 nm as illustrated in Fig 1) from the second nanopore (112) (Fig 1, col 5, In 47-57, col 6, In 65-col 7, In 25).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the instant application to provide the voltage control subsystem of Aguilar in communication with at least one of the first nanopore and a second nanopore, wherein the first nanopore is positioned less than or equal to 5 micrometers from the second nanopore since a dual nanopore design facilitates independent adjustment of voltages that helps regulate movement of polynucleotides through the nanopores as explained by Dunbar (at col 6, In 65-col 7, In 25).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent Application Publication to Alden, et al. (US 2017/0315109 A1; hereinafter, “Alden”).

Regarding claim 9, Aguilar discloses the subject matter of claim 1, as described above.
Aguilar fails to disclose labeling the target polynucleotide with a barcode sequence, and wherein the signature of the target polynucleotide is representative of the barcode sequence.
Alden is also related to nanopores for processing bioploymers (abstract) and suggests labeling polynucleotides with a barcode sequence ( [0113], " ... using nucleic acid 'barcodes' to identify microorganism genomes ... ").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to label the target polynucleotide of Aguilar with a barcode sequence, and wherein the signature of the target polynucleotide is representative of the barcode sequence to facilitate identification of microorganism genomes as suggested by Alden.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent to Quake, et al. (US 8,658,368; hereinafter, “Quake”).

Regarding claim 10, Aguilar discloses the subject matter of claim 1, as described above, further comprising reversing a polarity of the control, voltage in response to detection of the signature of the target polynucleotide, thereby repeatedly reversing motion of the polynucleotide across the first nanopore (Fig 13, [0175], " ... a low (-300-500 mV) voltage is applied between the input (a) and ground (b). This applied voltage is reversed repeatedly, typically within 250 μs of the previous translocation, in order to perform multiple measurements with large recapture probabilities ...").
Aguilar fails to disclose applying the control voltage to re-sort the target polynucleotide.
Quake is also related to sorting polynucleotides (abstract) and suggests reversing flow of a molecule to re-read and re-sort the molecule to avoid sorting errors (col 20, In 3-7, " ... In a reversible embodiment, potential sorting errors can be avoided, for example by reversing and slowing the flow to re-read or resort a molecule, cell or virion (or pluralities thereof) before irretrievably committing the cell or cells to a particular branch channel.").
It would have been obvious to a person of ordinary skill in the art at the time of the invention to applying the reversible control voltage of Aguilar to re-sort the target polynucleotide to avoid potential sorting errors as suggested by Quake.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent Application Publication to So, et al. (US 2017/0356038 A1; hereinafter, “So”).

Regarding claim 12, Aguilar discloses the subject matter of claim 1, as described above.
Aguilar fails to disclose amplifying the target polynucleotide within the nanopore device with transmission of heat toward the nanopore device.
So is also related to molecule processing using a nanopore (abstract) and suggests amplifying a target polynucleotide (i.e., DNA) within a nanopore device with transmission of heat toward the nanopore device ([0063], " ... DNA sample is amplified by a digital PCR, dPCR, before being processed for reading of the DNA sequence at the nanopore ... pores fabricated on a silicon wafer ... temperature required for PCR is achieved by embedding sensors and heating elements in the silicon wafer ...").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to amplify the target polynucleotide of Aguilar within the nanopore device with transmission of heat toward the nanopore device to facilitate processing and reading of DNA as suggested by So.

Regarding claim 22, Aguilar discloses the subject matter of claim 21, as described above.
Aguilar fails to disclose a heating element configured to transmit heat toward a portion of the nanopore device, the processor further comprising instructions for amplification of polynucleotides the subset of target material within the nanopore device.
So is also related to molecule processing using a nanopore (abstract) and, suggests amplifying a target polynucleotide (i.e., DNA) within a nanopore device with transmission of heat toward the nanopore device with a heating element ([0063], " ... DNA sample is amplified by a digital PCR, dPCR, before being processed for reading of the DNA sequence at the nanopore ... pores fabricated on a silicon wafer ... temperature required for PCR is achieved by embedding sensors and heating elements in the silicon wafer ... ").
It would have been obvious to a person of ordinary skill in the art at the time of the invention to include a heating element configured to transmit heat toward a portion of the nanopore device of Aguilar, the processor further comprising instructions for amplification of polynucleotides of the subset of target material within the nanopore device to facilitate processing and reading of DNA as suggested by So.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent Application Publication to Cohen, et al. (US 2018/0155768 A1; hereinafter, “Cohen”).

Regarding claim 14, Aguilar discloses the subject matter of claim 1, as described above.
Aguilar fails to disclose wherein the subset of target polynucleotides comprises genetic material associated with antibiotic resistance, the method comprising generating a characterization of antibiotic resistance within the sample.
Cohen is also related to processing polynucleotides with a nanopore (abstract) and suggests a subset of target polynucleotides to be detected comprises genetic material associated with antibiotic resistance, and generating a characterization of antibiotic resistance within a sample ([0062], "The target may be associated with one or more health conditions, such as a disease. The disease or other health condition may be genetic or environmental in origin ... may serve as a marker for resistance to particular antibiotic therapies ... ").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the subset of target polynucleotides of Aguilar to comprise genetic material associated with antibiotic resistance, the method comprising generating a characterization of antibiotic resistance within the sample to facilitate treatment of genetic disease as suggested by Cohen.

Regarding claim 15, Aguilar discloses the subject matter of claim 1, as described above.
Aguilar fails to disclose wherein the subset of target polynucleotides comprises genetic material associated with drug resistance, the method comprising generating a characterization of drug resistance within the sample.
Cohen is also related to processing polynucleotides with a nanopore (abstract) and suggests a subset of target polynucleotides to be detected comprises genetic material associated with drug (i.e., antibiotics) resistance, and generating a characterization of drug (i.e., antibiotics) resistance within a sample ([0062], "The target may be associated with one or more health conditions, such as a disease. The disease or other health condition may be genetic or environmental in origin ... may serve as a marker for resistance to particular antibiotic therapies ... "). It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the subset of target polynucleotides of Aguilar to comprise genetic material associated with drug resistance, the method comprising generating a characterization of drug resistance within the sample to facilitate treatment of genetic disease as suggested by Cohen.

Regarding claim 17, Aguilar discloses the subject matter of claim 1, as described above, wherein molecules used in the method are suggested to include viruses ([0128], "A 'molecule' according to the invention encompasses ... viruses ... ").
Aguilar does not specify a virus as the target polynucleotide and thus fails to specify the subset of target polynucleotides comprises a viral  polynucleotide.
Cohen is also related to processing polynucleotides with a nanopore (abstract) and suggests viral polynucleotides as targets ([0062], "The target may be associated with one or more health conditions, such as a disease . The disease or other health condition may be genetic or environmental in origin ... the target may be obtained from a microbe (e.g., a nucleic acid or nucleic acid fragment of a bacterium, virus, fungus, or protozoan), may comprise a nucleic acid or nucleic acid fragment generated in response to the presence of a microbe acting as a pathogen (an infection), and/or may serve as a marker for resistance to particular antibiotic therapies ...").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide the target polynucleotides of Aguilar to comprise viral polynucleotides to facilitate identification of viral disease as suggested by Cohen.

Regarding claim 18, Aguilar discloses the subject matter of claim 1, as described above, wherein molecules used in the method are suggested to include bacteria ([0128], "A 'molecule' according to the invention encompasses ... bacteria ... ").
Aguilar does not specify a bacteria as the target polynucleotide, and wherein the sample comprises whole blood.
Cohen is also related to processing polynucleotides with a nanopore (abstract) and suggests bacterial polynucleotides as targets ([0062], "The target may be associated with one or more health conditions, such as a disease. The disease or other health condition may be genetic or environmental in origin ... the target may be obtained from a microbe (e.g., a nucleic acid or nucleic acid fragment of a bacterium, virus, fungus, or protozoan), may comprise a nucleic acid or nucleic acid fragment generated in response to the presence of a microbe acting as a pathogen (an infection) ... ") and blood as a sample source ([0020], " ... The sample may comprise blood ... ").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to provide a bacteria as the target polynucleotide of Aguilar, wherein the sample comprises whole blood to facilitate identification of bacterial disease as suggested by Cohen.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of a US Patent Application Publication to Kennedy et al. (US 2016/0068915 A1; hereinafter, “Kennedy”).

Regarding claim 16, Aguilar discloses the subject matter of claim 1, as described above, wherein the method is used to characterize between good and mutated polynucleotides (i.e., DNA) (Fig 13, [0131], " ... two-step sorting process ... a decision is made, based on its molecular characteristics, whether the DNA is 'good' (e.g., synthesized with the correct sequence) or 'bad' (e.g., synthesized with a mutation) ... ").
Aguilar fails to disclose wherein the subset of target polynucleotides comprises one of wild-type genetic material and non-wild-type genetic material, the method comprising generating a characterization of wild-type composition of the sample.
Kennedy is also related to characterizing samples (abstract) and suggests target polynucleotides comprising one of wild-type genetic material and non-wild-type genetic material, the method comprising generating a characterization of wild-type composition of the sample ([0199], "Molecular profiling ... polynucleotides ... mutant or wild-type ... identifying ... genetic disorder ... ").
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the instant application to provide the subset of target polynucleotides of Aguilar to comprise one of wild-type genetic material and non-wild-type genetic material, the method comprising generating a characterization of wild-type composition of the sample to facilitate identification of genetic disorders as suggested by Kennedy ([0199]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar in view of Dunbar as applied to claims 1, 2 and 6 above, and further in view of a US Patent to Chen, et al. (US 9,759,711 B2; hereinafter, “Chen”).

Regarding claim 7, Aguilar in view of Dunbar discloses the subject matter of claim 6, as described above, in which the non-target (i.e., "bad") polynucleotlde is transferred to a "Waste side" of the nanopore device (Fig 13, [0061], "... sorting the single molecule after translocation of the single molecule through the single nanopore ... ", [0131], " ... A 'good' molecule is moved to one channel, and a 'bad' is moved to another channel ...") but fail to disclose flushing the non-target polynucleotide from a third portion of the nanopore device.
Chen is also related to using a nanopore to process molecules (abstract) and suggests providing flushing out of a nanopore array to facilitate reuse (Fig 1, col 3, In 50-53).
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the present application to flush the non-target polynucleotide from a third portion of the nanopore device of Aguilar in view of Dunbar to facilitate reuse of the nanopore device as suggested by Chen.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
17 November 2022